Exhibit 10.27

FIRST DATA CORPORATION

SEVERANCE/CHANGE IN CONTROL POLICY

(Executive Committee Level)

as amended and restated effective September 24, 2007

 

  1. Background and Purpose

This severance/change in control policy (the “Policy”) was established effective
July 26, 2005 by First Data Corporation, a Delaware corporation (“FDC”), to
enable FDC to offer a form of income protection to its Eligible Executives in
the event their employment with the Company is involuntarily terminated other
than for Cause. The Policy was also intended to secure for the benefit of the
Company the services of the Eligible Executives in the event of a Change in
Control without concern for whether such executives might be hindered in
discharging their duties by the personal uncertainties and risks associated with
a Change in Control, by affording such executives the opportunity to protect the
share value they have helped create as of the date of any Change in Control and
offering income protection to such executives in the event their employment
terminates involuntarily or for Good Reason in connection with a Change in
Control.

On September 24, 2007 (the “Closing Date”), a Change in Control occurred by
reason of the consummation of the Agreement and Plan of Merger by and among New
Omaha Holdings L.P., a Delaware limited partnership (“Parent”), Omaha
Acquisition Corporation, a Delaware corporation and a wholly-owned subsidiary of
Parent, and First Data Corporation, a Delaware corporation, dated April 1, 2007
(the “Merger”). Effective September 24, 2007, this Policy has been amended and
restated to reflect the Merger, provided that as to any Eligible Executive who
is not party to a Stock Option Agreement with respect to any option granted
under the Option Plan, this Policy shall be applied without regard to the
September 24, 2007 amendment and restatement.

This Policy shall constitute a “welfare plan” within the meaning of Section 3(1)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and
shall be construed in a manner consistent with such intent. To the extent the
Company determines, in its sole discretion, that the provisions of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) may apply to this
Policy, the Company shall adopt amendments to the Policy or adopt other
procedures or take any other actions that it determines are necessary or
appropriate to either exempt this Policy from Code Section 409A or to comply
with the requirements of Code Section 409A, including without limitation
amendments, procedures and actions with retroactive effect. Notwithstanding the
foregoing, any actions taken by the Company in this regard shall preserve to the
maximum extent possible the benefits for Eligible Executives contemplated in
this Policy.

 

  2. Effective Date

The effective date of this Policy as amended and restated is September 24, 2007
(the “Effective Date”).

 

  3. Definitions

(i) “Base Salary” means the Eligible Executive’s current annualized rate of base
cash compensation paid on each regularly scheduled payday for the executive’s
regular work schedule as of his or her Termination Date and is calculated to
include any



--------------------------------------------------------------------------------

before-tax contributions that are deducted for Company benefit plan purposes.
Base Salary does not include taxable or nontaxable fringe benefits or awards,
vacation, performance awards, bonus, commission or other incentive pay, or any
payments which are not made on each regular payday, regardless of how such
payments may be characterized.

(ii) “Board” means the Board of Directors of FDC.

(iii) “Cause” shall have the meaning ascribed to it in the 2007 Stock Incentive
Plan for Key Employees of First Data Corporation and its Affiliates (the “Option
Plan”) or any Stock Option Agreement awarding stock options thereunder to which
the Eligible Executive is a party.

(iv) “Change in Control” shall have the meaning ascribed to it in the Option
Plan.

(v) “Company” means FDC or its subsidiaries or any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise,
including, without limitation, any successor due to a Change in Control) to the
business or assets of FDC.

(vi) “Disability” shall have the meaning ascribed to it under the Option Plan or
any Stock Option Agreement awarding stock options thereunder to which the
Eligible Executive is a party.

(vii) “Eligible Executive” means an individual who is listed on Appendix A. The
Board may from time to time designate additional Eligible Executives, and the
name of any executive so added shall be added to Exhibit A.

(viii) “Good Reason” shall have the meaning ascribed to it under the Option Plan
or any Stock Option Agreement awarding stock options thereunder to which the
Eligible Executive is a party.

(ix) “Severance Benefits” are the benefits payable to an Eligible Executive
pursuant to this Policy, other than the Change in Control-related benefits
referenced in Sections 8 hereof.

(x) “Severance Period” means a twenty-four (24) consecutive month period
commencing on an Eligible Executive’s Termination Date.

(xi) “Termination Date” is the date on which the Eligible Executive’s employment
with the Company terminates for a reason set forth under Section 5.

 

  4. Eligibility

All Eligible Executives who have been employed by the Company for 3 months are
eligible for benefits under this Policy. Executives are not eligible for any
benefits under this Policy if their employment terminates within three months of
their date of hire.

 

  5. Eligible Termination Reasons

An eligible termination reason is any involuntary separation of service with the
Company other than for Cause or Disability, or any voluntary separation of
service by the Eligible Executive for Good Reason.

 

  6. Non-Eligible Termination Reasons

A non-eligible termination reason is any reason for termination that is not an
eligible termination reason under Section 5.

 

2



--------------------------------------------------------------------------------

  7. Severance Benefits

The provisions of this Section are subject, without limitation, to the
provisions of Section 9 hereof.

(i) Severance Pay. If an Eligible Executive’s employment with the Company is
terminated after the Effective Date for any reason set forth in Section 5, the
Company shall pay the Eligible Executive the following amounts:

(a) an amount equal to the product of (1) the sum of the executive’s Base Salary
and the target bonus payable to the executive pursuant to the Company’s Senior
Executive Incentive Plan (or the bonus plan then applicable to the executive)
for the year in which the Termination Date occurs, and (2) 2.

(b) a prorated amount of the Eligible Executive’s target bonus under the
Company’s Senior Executive Incentive Plan (or the bonus plan then applicable to
the executive) for the year in which the Termination Date occurs. Such prorated
amount shall be equal to the product of (1) the Eligible Executive’s target
bonus for the year in which the Termination Date occurs and (2) the ratio of the
number of days elapsed during such year prior to the Termination Date to 365.

(ii) Continued Benefits Coverage. If an Eligible Executive’s employment with the
Company is terminated after the Effective Date for any reason set forth in
Section 5, subject to the terms of any applicable plan documents and the
remaining provisions of this subsection, the Company shall provide the Eligible
Executive (and his or her dependents) for the duration of the Severance Period
with all welfare benefits coverage which the Eligible Executive (or his or her
dependents) was participating in or receiving as of the Termination Date. The
cost to the Eligible Executive of such coverage and the terms and conditions of
such coverage during the Severance Period shall be the same as those applicable
to similarly situated active employees during such period. Notwithstanding the
foregoing, after the expiration of the first 12 months of the Severance Period,
the Eligible Executive (and his or her dependents) shall lose Company-sponsored
group health coverage unless a timely election is made for continued group
health coverage under the Consolidated Omnibus Budget Reconciliation Act of
1986, as amended (“COBRA”). The Company shall pay to the Eligible Executive, as
an additional Severance Benefit, a lump sum approximately equal to the
difference in cost between COBRA premiums and active employee premiums for 12
months of COBRA coverage calculated by the Company in its discretion as of the
Termination Date, which payment shall constitute taxable income to the Eligible
Executive and which shall be paid no later than the 30th day following the
expiration of the first 12 months of the Severance Period. An Eligible Executive
receiving Severance Benefits under this Policy shall also be entitled to receive
during the Severance Period any financial planning benefits which the Eligible
Executive was receiving as of the Termination Date, but shall not be entitled to
receive any other perquisites after such date. Notwithstanding the foregoing,
the executive’s continued benefits coverage under this subsection shall cease as
of the date the executive becomes eligible to receive such benefits under a
subsequent employer’s benefit programs. Eligible Executives receiving Severance
Benefits under this Policy are not eligible to continue contributions to the
Company’s qualified retirement plans or nonqualified deferred compensation
program.

(iii) Incentive Awards. If an Eligible Executive’s employment with the Company
is terminated after the Effective Date for any reason set forth in Section 5,
outstanding cash incentive awards granted to the Eligible Executive that are
eligible to become fully vested and payable solely contingent upon the Eligible
Executive’s continued employment and the passage of time shall continue to vest
and be payable in accordance with their terms, notwithstanding the executive’s
earlier termination of employment.

 

3



--------------------------------------------------------------------------------

  8. Certain Additional Payments

(i) Notwithstanding anything to the contrary set forth herein, but subject to
clause (v) below, if it is determined that any payments or benefits provided by
the Company to or on behalf of an Eligible Executive (whether pursuant to the
terms of this Policy or otherwise) (any such payments or benefits being referred
to in this Section as “Payments”), but determined without taking into account
any additional payments required under this Section, would be subject to the
excise tax imposed by Code Section 4999, or any interest or penalties are
incurred by the Eligible Executive with respect to such excise tax (such excise
tax, together with any such interest and penalties, collectively referred to
herein as the “Excise Tax”), then the Eligible Executive will be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount so that after
payment by the Eligible Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and the Excise Tax imposed upon the Gross-Up Payment, the Eligible Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments. Notwithstanding the foregoing, if it is determined that the
Eligible Executive is entitled to a Gross-Up Payment, but that the Payments to
the Eligible Executive do not exceed 110% of the amount which is one dollar less
than the smallest amount that would give rise to any Excise Tax (the “Reduced
Amount”), then no Gross-Up Payment will be made to the Eligible Executive and
the Payments shall be reduced to the Reduced Amount. In such event, the
reduction will occur in the following order unless the Eligible Executive elects
in writing a different order (provided, however, that such election shall be
subject to Company approval if made on or after the date on which the event that
triggers the Payment occurs): (i) reduction of cash payments; (ii) cancellation
of accelerated vesting of equity awards; and (iii) reduction of employee
benefits. If acceleration of vesting of compensation from an Eligible
Executive’s equity awards is to be reduced, such acceleration of vesting shall
be cancelled in the reverse order of the date of grant unless the Eligible
Executive elects in writing a different order for cancellation.

(ii) Subject to the provisions of Section 8(iii), all determinations required to
be made under this Section, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be used
in arriving at such determination, will be made by the independent registered
public accounting firm engaged by the Company for general audit purposes as of
the day prior to the effective date of the Change in Control (the “Accounting
Firm”). In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change in Control, the
Company shall appoint another nationally recognized public accounting firm to
make the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). The Accounting Firm shall provide
its calculations, together with detailed supporting documentation, to the
Company and the Eligible Executive within fifteen (15) calendar days after the
date on which the Eligible Employee’s right to Payment is triggered (if
requested at that time by the Company or the Eligible Executive) or such other
time as requested by the Company or the Eligible Executive. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, as determined pursuant to this Section 8, shall be paid by the
Company to the Eligible Executive within five days of the receipt of the
Accounting Firm’s determination. If the Accounting Firm determines that no
Excise Tax is payable by the Eligible Executive, it shall furnish the Eligible
Executive with a written opinion that no Excise Tax will be imposed. Any good
faith determination by the Accounting Firm shall be binding upon the Company and
the Eligible Executive. As a result of the uncertainty in the application of
Code Section 4999 at the time of the initial determination by the Accounting
Firm hereunder, it is possible that Gross-Up Payments which will not have been
made by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 8(iii) and the Eligible Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Eligible Executive.

 

4



--------------------------------------------------------------------------------

(iii) The Eligible Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 10 business days after the Eligible Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Eligible Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which the Eligible Executive gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies the
Eligible Executive in writing prior to the expiration of such period that it
desires to contest such claim, the Eligible Executive shall:

(a) give the Company any information reasonably requested by the Company
relating to such claim;

(b) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

(c) cooperate with the Company in good faith in order effectively to contest
such claim; and

(d) permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Eligible Executive harmless,
on an after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 8(iii), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Eligible Executive to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and the Eligible Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided further, that if the Company directs the
Eligible Executive to pay such claim and sue for a refund, the Company shall
advance the amount of such payment to the Eligible Executive on an interest-free
basis and shall indemnify and hold the Eligible Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and provided
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Eligible Executive with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Eligible Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.

(iv) If, after the receipt by the Eligible Executive of an amount advanced by
the Company pursuant to Section 8(iii), the Eligible Executive becomes entitled
to receive, and receives, any refund with respect to such claim, the Eligible
Executive shall (subject to the Company’s complying with the requirements of
Section 8(iii)) promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after the receipt by the Eligible Executive of an amount

 

5



--------------------------------------------------------------------------------

advanced by the Company pursuant to Section 8(iii), a determination is made that
the Eligible Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Eligible Executive in writing of its
intent to contest such denial of refund prior to the expiration of 30 days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

(v) This Section 8 shall not apply with respect to any Payment that would
otherwise be subject to the Excise Tax if such Excise Tax would be avoided by
obtaining stockholder approval of the Payment in the manner prescribed by
Section 280G of the Code and regulations thereunder.

 

  9. Requirement of Release

The provision of Severance Benefits under this Policy is conditioned upon the
Eligible Executive timely signing an Agreement and Release (in a form
satisfactory to the Company) which will include restrictive covenants and a
comprehensive release of all claims. In this Agreement and Release, the Eligible
Executive will be asked to release the Company and its employees from any and
all claims the Eligible Executive may have against them, including but not
limited to any contract, tort, or wage and hour claims, and any claims under
Title VII, the ADEA, the ADA, ERISA, and other federal, state or local laws.
Under the Agreement and Release, the Eligible Executive must also agree not to
solicit business similar to any business offered by the Company from any Company
customer, not to advise any entity to cancel or limit its business with the
Company, not to recruit, solicit, or encourage any employee to leave their
employment with the Company, not to disclose any of Company’s trade secrets or
confidential information, and not to disparage the Company or its employees in
any way. These obligations are in addition to any other non-solicitation,
noncompete, nondisclosure, or confidentiality agreements the Eligible Executive
may have executed while employed by Company. No Severance Benefits will commence
under this Policy prior to the eighth day following the date on which the
Company has received the Eligible Executive’s fully executed Agreement and
Release.

 

  10. Method of Payment

The Company reserves the right to determine whether cash Severance Benefits
payable to an Eligible Executive under the Policy shall be paid in a single lump
sum or in substantially equal installments, and to choose the timing of such
payments; provided that lump sum cash Severance Benefits shall be paid within
one (1) month following the Eligible Executive’s Termination Date, and
installment cash Severance Benefits shall commence no later than the second
month following the Eligible Executive’s Termination Date (or if later, the
earliest date the Company determines will not result in a violation of Code
Section 409A, if applicable), and shall be paid in full no later than the end of
the Severance Period. Notwithstanding the foregoing, in no event shall payment
of any Severance Benefit be made prior to the Eligible Employee’s Termination
Date or prior to the effective date of the release described in Section 9 above.
If an Eligible Executive dies after becoming eligible for Severance Benefits and
executing an Agreement and Release but before full receipt of all cash Severance
Benefits, the remaining cash Severance Benefits will be paid to the Eligible
Executive’s estate in one lump sum. If an Eligible Executive dies after becoming
eligible for Severance Benefits but before executing an Agreement and Release,
his or her estate or representative may not execute an Agreement and Release and
no Severance Benefits with respect to the Eligible Executive are payable under
this Policy. All payments under this Policy will be net of amounts withheld with
respect to taxes, offsets, or other obligations.

 

  11. Offsets

The Company may, in its discretion and to the extent permitted under applicable
law, offset against the Eligible Executive’s benefits under this Policy any
other severance benefits payable to the Eligible Executive by the Company, the
value of unreturned

 

6



--------------------------------------------------------------------------------

property, and any outstanding loan, debt or other amount the Eligible Executive
owes to the Company. The Company may recover any overpayment of benefits made to
an Eligible Executive or an Eligible Executive’s estate under this Policy or, to
the extent permitted by applicable law, offset any other overpayment made to the
Eligible Executive against any Policy benefits or other amount the Company owes
the Eligible Executive or the Eligible Executive’s estate.

 

  12. Outplacement

In the Committee’s sole and absolute discretion, Eligible Executives who are
eligible for Severance Benefits under the Policy also may be eligible for
outplacement services selected by the Company. Eligibility for, and the scope
of, any outplacement services will be determined in the sole discretion of the
Committee. Under no circumstances will Eligible Executives be eligible to
receive a cash payment in lieu of outplacement services.

 

  13. Re-employment and Other Employment

In the event an Eligible Executive is re-employed by the Company prior to the
commencement of or within the Severance Period, the payment of any Severance
Benefits payable with respect to the prior termination immediately will cease
and such Severance Benefits will no longer be payable under this Policy. Subject
to Section 9 of this Policy, if an Eligible Executive obtains employment (other
than with the Company) while receiving Severance Benefits, the Eligible
Executive will continue to receive any remaining cash Severance Benefits in
accordance with the payment schedule then in effect, but, except as otherwise
required under applicable law, he or she will no longer be eligible to receive
continued benefits under Section 7(b) of this Policy as of the date the
executive becomes eligible to receive such benefits under a subsequent
employer’s benefit programs.

 

  14. Funding

This Policy is not funded, and payment of benefits hereunder is made from the
general assets of the Company.

 

  15. Administration

This Policy shall be administered by the Committee, which as the Named Fiduciary
shall have the absolute discretion and exclusive right to interpret, construe
and administer the Policy and to make final determinations on all questions
arising under the Policy, including but not limited to questions concerning
eligibility for, the amount of and receipt of Policy benefits. All decisions of
the Committee will be conclusive, final and binding upon the parties.

 

  16. Amendment or Termination of the Policy

The Company reserves the right to amend or terminate this Policy at any time in
its sole discretion, provided, however, that during the period commencing on the
Closing and ending on the 36 month anniversary of a Change in Control (other
than the Merger), the Company shall not amend or terminate this Policy without
the consent of each affected Eligible Executive.

 

7



--------------------------------------------------------------------------------

  17. Limitation on Individually Negotiated Severance Arrangements

As of the Effective Date, this Policy is intended to be the sole source of
severance and change in control benefits for Eligible Executives. Absent prior
Board approval, no individual agreement shall be entered into with any Eligible
Executive or any person being considered for promotion or hire as an Eligible
Executive which would provide severance or change in control-type benefits.

 

  18. Miscellaneous

No executive vests in any entitlement to or eligibility for benefits under this
Policy until he or she has satisfied all requirements for eligibility and the
conditions required to receive the benefits specified in this Policy have been
satisfied. No interest accrues on any benefit to which an Eligible Executive may
be entitled under this Policy. Eligible Executives cannot assign or pledge any
benefits that they are eligible for under this Policy. Subject to state and
federal law, no creditor may attach or garnish any Eligible Executive’s Policy
benefits. This Policy does not create any contract of employment or right to
employment for any period of time. Employment with the Company is at-will, and
may be terminated by either the Company or the Eligible Executive at any time
for any reason.

 

  19. Review Procedure

Executives eligible to receive benefits under this Policy will be notified of
such eligibility as soon as administratively practicable after the event occurs
which gives rise to the provision of Policy benefits. If an executive who
believes he or she is eligible to receive Policy benefits does not receive such
notice or disagrees with the amount of benefits set forth in such notice, or if
an executive is informed that he or she is not eligible for benefits under this
Policy, the executive (or his or her legal representative) may file a written
claim for benefits with the Company’s senior human resources executive or such
other officer or body designated by the Committee for this purpose. The written
claim must include the facts supporting the claim, the amount claimed, and the
executive’s name and mailing address.

If the claim is denied in part or in full, the Company’s senior human resources
executive (or other designated officer or body) will notify the executive by
mail no later than 90 days (or 180 days in special circumstances) after receipt
of the written claim. The notice of denial will state the specific reasons for
the denial, the provisions of the Policy on which the denial is based, a
description of any additional information or material required by the Committee
to consider the claim if applicable, as well as an explanation as to why such
information or material is necessary, an explanation of the Policy’s review
procedures and the time limits applicable to such procedures, and the
executive’s right to bring a civil action under ERISA Section 502(a) in the
event of an adverse determination upon review.

An executive (or his or her legal representative) may appeal the denial by
filing a written appeal with the Committee. The written appeal must be received
no later than 60 days after the executive or legal representative received the
notice of denial. During the same 60-day period, the executive or legal
representative may have reasonable access to pertinent documents and may submit
written comments and supporting documents, records and other materials to the
Committee. The Committee will review the appeal and notify the executive or
legal representative by mail of its final decision no later than the next
regularly scheduled Committee meeting, or if the appeal is received less than 30
days before such meeting, the second regularly scheduled meeting after the
Committee receives the written appeal.

 

8



--------------------------------------------------------------------------------

  20. Rights Under the Employee Retirement Income Security Act (ERISA)

As a participant in the Policy, an Eligible Executive is entitled to certain
rights and protections under the Employee Retirement Income Security Act of 1974
(ERISA), which provides that all Policy participants shall be entitled to:

Receive Information About The Policy And Benefits

The executive may examine, without charge, at the plan administrator’s office
and at other specified locations such as worksites, all documents governing the
plan and a copy of the latest annual report (Form 5500 Series) filed with the
U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.

The executive may obtain, upon written request to the plan administrator, copies
of documents governing the operation of the Policy including copies of the
latest annual report (Form 5500 Series). The administrator may make a reasonable
charge for the copies.

The executive may receive a summary of the plans’ annual financial report. The
plan administrator is required by law to furnish each participant with a copy of
this summary annual report.

Prudent Actions by Policy Fiduciaries

In addition to creating rights for Policy participants, ERISA imposes duties
upon the people who are responsible for the operation of the employee benefit
plan. The people who operate the Policy, called “fiduciaries” of the Policy,
have a duty to do so prudently and in the interest of the Policy participants
and beneficiaries. No one, including an executive’s employer or any other
person, may fire an executive or otherwise discriminate against an executive in
any way to prevent such executive from obtaining a welfare benefit or exercising
his or her rights under ERISA.

Enforcement of Rights

If an executive’s claim for benefits is denied or ignored, in whole or in part,
the executive has a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.

Under ERISA, there are steps that can be taken to enforce the above rights. For
example, if an executive requests a copy of Policy documents or the latest
annual report from the Policy and does not receive them within 30 days, the
executive may file suit in a Federal court. In such a case, the court may
require the plan administrator to provide the materials, and pay the executive
up to $110 a day until the executive receives the materials, unless the
materials were not sent because of reasons beyond the control of the
administrator. If an executive has a claim for benefits which is denied or
ignored, in whole or in part, he or she may file suit in a state or Federal
Court. If it should happen that the Policy fiduciaries misuse the plan’s money,
or if an executive is discriminated against for asserting his or her rights, the
executive may seek assistance from the U.S. Department of Labor, or may file a
suit in a Federal court. The court will decide who should pay court costs and
legal fees. If the executive is successful the court may order the person the
executive has sued to pay these costs and fees. If the executive loses, the
court may order the executive to pay these costs and fees, for example, if it
finds the executive’s claim is frivolous.

 

9



--------------------------------------------------------------------------------

Assistance With Questions

An executive who has questions about the Policy should contact the plan
administrator. If an executive has any questions about this statement or about
his or her rights under ERISA, or if the executive needs assistance in obtaining
documents from the plan administrator, he or she should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in a telephone directory or the Division of Technical Assistance
and Inquiries, Employee Benefits Security Administration, U.S. Department of
Labor, 200 Constitution Avenue, NW, Washington, D.C. 20210. The executive may
also obtain certain publications about his or her rights and responsibilities
under ERISA by calling the publication’s hotline of the Employee Benefits
Security Administration.

 

10



--------------------------------------------------------------------------------

ADDITIONAL INFORMATION

The details on the following pages are provided for the Eligible Executive’s
information and possible use.

Name of Policy

First Data Corporation Severance/

Change in Control Policy

(Executive Committee Level)

Type of Policy

Welfare

Policy Year

1/1 to 12/31

Type of Policy Administration

Self-Administered

Policy Sponsor

First Data Corporation

12500 E. Belford Avenue

Englewood, CO 80112

Plan Administrator

Compensation and Benefits Committee of the Board of Directors

c/o First Data Corporation

Office of the General Counsel

10825 Farnam Dr., C-12

Omaha, NE 68154

Agent for Service of Legal Process

First Data Corporation

Office of the General Counsel

10825 Farnam Dr., C-12

Omaha, NE 68154

In addition, service of legal process may be made upon the Plan Administrator.

Identification Number (Policy Sponsor)

47-0731996

Identification Number (Policy)

THIS DESCRIPTION OF THE FIRST DATA CORPORATION SEVERANCE/CHANGE IN CONTROL
POLICY FOR EXECUTIVE COMMITTEE-LEVEL PARTICIPANTS SERVES AS THE OFFICIAL PLAN
DOCUMENT AND AS THE LEGAL SUMMARY PLAN DESCRIPTION.

 

11



--------------------------------------------------------------------------------

APPENDIX A

David Bailis

Peter Boucher

David Dibble

Ed Labry

David Money

David Treinen

Kim Patmore

Pamela Patsley

Thomas R. Bell, Jr.

Grace Chen Trent

David Yates

Michael Cappellas

 

12